1.Claims 1-17are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 already recites that the color powder sheet is fixed in the cavity of the mold.  Hence, in the last two lines of claim 1, it should be recited that the step of fixing further comprises fixing through a location fit.  Claim 16, line 4, “the color powder sheet mold” lacks antecedent basis.  Also, at line 5 of claim 16, it should be clearly set forth that the color powder sheet is manufactured in the color powder sheet mold.  
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chinese document CN 105301797 essentially for reasons of record noting the following.
Applicant has amended the claims to recite that the lens is manufactured by the method of claim 1 and the sheet has constant thickness.  Given that the dipping forms a constant thickness film, which it most probably does, the constant thickness would be met.  As noted in the first office action, the exact manner in which the film is made does not impart patentability to a product claim unless the method provides some inherent structure that the prior art product does not have.  In the instant case, the mere fixing of the sheet through a location fit does not impart any structure to the sheet of the lens formed therewith and hence the claims remain anticipated.
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese document CN 105301797 essentially for reasons of record as set forth in paragraph 1, supra and paragraph 3 of the last office action.  Note that claims 10 and 12 have been additionally rejected under 103 in this paragraph should applicant dispute the 102 concerning the constant thickness.  Obviously, one of ordinary skill in the art would desire the color sheet to have a constant thickness to ensure uniform lens properties.  
3.Claim(s) 10-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Saylor et al 2017/0075143 (see also paragraph 0108) essentially for reasons of record as set forth in paragraph 4 of the previous action and paragraph 1, supra, with respect to the aspect of the color sheet being fixed to the mold with a location fit.  Concerning the sheet having a constant thickness, see paragraph 0108 of Saylor et al.  
4.Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al 2017/0075143 for reasons of record as set forth in paragraph 5 of the last office action and paragraph 3, supra.  
5.Claim(s) 1-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al 2017/0075143 in view of Chinese document CN 105301797 and Clerc 7,703,915 (see 1, 27 and 28 in Figs. 3-5).
Saylor et al and CN -797 are applied for reasons of record as set forth in paragraph 6 of the last office action, the references disclosing the basic claimed method lacking essentially the aspect of fixing the color sheet in the cavity of the mold using a location fit, the fixing being performed as set forth in new claim 17—ie, through ejector pins.  Newly applied Clerc teaches such an operation for fixing a color sheet (1) within a mold using ejector pins 27 and 28 for the location fitting—see column 3, lines 3-18 in Clerc.  It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the method of Saylor et al as taught by Clerc to ensure that the color sheet is securely positioned in the mold.  
6.Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive. Applicant submits that the recitation added to claim 1 concerning the fixing through a location fit would render the claims allowable over the prior art.  However, it should be noted that such does not affect the article claims, since such constitutes a process limitation that does not impart any structure to the formed lens.  Further, newly applied Clerc teaches such a fixing step.  Although new art has been applied to the claims, such was in response to applicant’s amendment, and hence the instant action is being made final.  
7.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hanney et al 2009/0297787 (see paragraphs 0029 and 0052) teaches locating tabs for sheets being fixed in lens molds. 
9.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742